Citation Nr: 0925730	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  03-21 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left knee disability.

2.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated as 40 percent 
disabling, to include the issue of whether a rating in excess 
of 20 percent was warranted prior to November 1, 2005.

3.  Entitlement to a compensable rating for service-connected 
right ear hearing loss.

4.  Entitlement to an effective date earlier than November 1, 
2005 for the assignment of a 20 percent disability rating for 
service-connected left knee disability.

5.  Entitlement to an effective date earlier than November 1, 
2005 for the assignment of a 40 percent disability rating for 
service-connected lumbar spine disability.

6.  Entitlement to an effective date earlier than November 1, 
2005 for the assignment of a total disability rating based on 
individual unemployability (TDIU).

7.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.

8.  Entitlement to service connection for glaucoma of the 
right eye.

9.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M.  Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002, November 2004, July 
2007, and March 2008 rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2009.  
A transcript of the hearing is associated with the claims 
folder.

The issues of entitlement to an increased rating for service-
connected lumbar spine disability, an effective date earlier 
than November 1, 2005 for the assignment of a 40 percent 
disability rating for service-connected lumbar spine 
disability, an effective date earlier than November 1, 2005 
for the assignment of a TDIU, and service connection for 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The transcript of the March 2009 Travel Board hearing 
reflects that the Veteran withdrew his appeal claiming 
entitlement to an increased rating for service-connected left 
knee disability. 

2.  Audiometric test results conducted throughout this appeal 
correspond to a numeric designation no worse than Level II 
for the right ear.

3.  A statement, which was received by the RO on December 17, 
2003, was construed as an informal claim for an increased 
rating for service-connected left knee disability.

4.  Prior to November 1, 2005, the evidence does not reflect 
that the Veteran's service-connected left knee disability 
warranted a 20 percent evaluation.  

5.  No nexus between the Veteran's active military duty, or 
his service-connected disabilities, and his currently-shown 
depression has been demonstrated.

6.  No nexus between the Veteran's active military duty and 
his currently-shown glaucoma of the right eye has been 
demonstrated.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to an 
increased rating for service-connected left knee disability 
are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for a compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.7 & § 4.85, Table VI, 
Table VIa, Table VII, Diagnostic Code 6100, and § 4.86 
(2008).

3.  An effective date prior to November 1, 2005 for the 
assignment of a 20 percent evaluation for service-connected 
left knee disability is not warranted.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

4.  Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2008).

5.  Service connection for glaucoma of the right eye is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case or supplemental statement of the case.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

With respect to the service connection claims on appeal, the 
foregoing notice requirements were satisfied by March 2003 
and July 2007 letters.  Importantly, the July 2007 letter 
informed the Veteran of the information and evidence 
necessary to substantiate his claim of service connection for 
depression on both a direct basis and as secondary to 
service-connected disabilities.  The Veteran was informed of 
the law and regulations governing the assignment of 
disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).
Regarding the earlier effective date claim on appeal, the 
Board notes that the Court has held that once the underlying 
claim is granted, further notice as to downstream questions, 
such as the disability rating and effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  In any event, as mentioned above, the Veteran was 
informed of the law and regulations governing the assignment 
of disability ratings and effective dates in a March 2006 
letter.

As to the increased rating claim on appeal, the above notice 
requirements were satisfied by March 2004 and November 2008 
letters.  The Board notes that while the November 2008 letter 
was intended to provide notice pursuant to Vazquez-Flores, it 
did not provide the specific criteria for evaluating hearing 
loss, and therefore, did not fully meet the requirements set 
forth in Vazquez-Flores.  Nevertheless, the Board finds that 
this error did not affect the essential fairness of the 
adjudication.

In the present case, the Veteran was provided the diagnostic 
criteria specific to his service-connected right ear hearing 
loss in a May 2005 statement of the case and July 2007 
supplemental statement of the case.  The Veteran's claim was 
readjudicated in a January 2009 supplemental statement of the 
case.  

In addition, the Veteran has demonstrated familiarity with 
what is necessary to substantiate his claim.  He underwent 
multiple VA examinations and also testified at a Travel Board 
hearing in January 2004 as to the affect his service-
connected hearing loss has on his employment and daily life.  
Therefore, the Board is confident that any notice 
deficiencies do not affect the essential fairness of the 
adjudication, and the presumption of prejudice is rebutted.  
For this reason, no further action is required regarding the 
duty to notify.

Further, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  It appears that all 
obtainable evidence adequately identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file.  In this regard, the Board notes that the 
Veteran has reported eye treatment at the VA facility in 
Birmingham, Alabama in June 1999.  The record, however, 
reflects that no documents are on file for the Veteran at 
that facility.  In any event, the Veteran has not asserted 
that records of this reported treatment indicate a link 
between military service and his glaucoma. 

The Veteran also reported eye treatment at the Maxwell Air 
Force Base clinic.  In a June 2005 letter, the RO informed 
the Veteran that treatment records had been requested from 
this facility twice with no response, and that he should 
submit any copies of records from this facility that he had, 
or contact the facility himself.  

A release form submitted by the Veteran in December 2003 
indicates back, knee and hearing loss treatment by a Dr. 
Ebohimen in August 2003.  However, a March 2004 response from 
that physician's office shows the Veteran was only treated 
for a groin strain in August 2003.

Lastly, the Veteran has reported pertinent medical treatment 
records at the Federal Bureau of Prisons.  The record 
reflects that the RO requested these records in May 2007, and 
that the request was accompanied by a release form signed by 
the Veteran.  In a May 2007 response, the Federal Bureau of 
Prisons informed the RO that the Veteran's release form could 
not be accepted since it was not notarized, and that if the 
Veteran completed the enclosed form DOJ-361, notarization was 
not necessary.  

In a July 2007 letter, the RO asked the Veteran to complete 
the DOJ-361, which was enclosed in the letter, and informed 
him that they could not obtain copies of the records from the 
Federal Bureau of Prisons unless the release form was 
completed and returned.  The Veteran did not respond.  The 
Veteran is responsible for providing pertinent evidence in 
his possession.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (in which 
the Court held that VA's duty to assist is not a one-way 
street and that, if a Veteran wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  A remand to accord the Veteran 
another opportunity to provide the names, dates, and 
locations of pertinent post-service treatment is not 
necessary.
The Board acknowledges that the Veteran has not been accorded 
VA examinations pertinent to the service connection claims on 
appeal.  However, as will be discussed in the following 
decision, service treatment records are negative for 
complaints of, treatment for, or findings of depression or 
glaucoma.  While post-service medical records reflect 
diagnoses of depression and glaucoma of the right eye, there 
is no indication that these conditions are related to the 
Veteran's active military service or his service-connected 
disabilities.  Thus, a remand to accord the Veteran an 
opportunity to undergo VA examinations that specifically 
address the etiology of the currently-shown depression and 
glaucoma is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II.  Increased Rating

A.  Left Knee

The record reflects that in November 2004, the RO denied an 
increased rating for the Veteran's service-connected left 
knee disability.  The Veteran filed a notice of disagreement 
with this decision in December 2004.  The RO issued a 
pertinent statement of the case in May 2005, and the Veteran 
submitted a Substantive Appeal that same month.  

Subsequently, the RO granted an increased rating for the 
Veteran's service-connected left knee disability (in the form 
of a separate rating for limitation of flexion, evaluated as 
10 percent disabling from December 2003, and as 20 percent 
disabling from November 2005) in a July 2007 rating decision.   

At his March 2009 Travel Board hearing, the Veteran stated 
that he was satisfied with the current rating of his left 
knee disability.  (See hearing transcript, p. 13).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing, or on the record at a hearing, at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2008).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204 
(2008).

The Veteran's statement at the March 2009 hearing clearly 
indicates his desire to withdraw the appeal with respect to 
the issue of entitlement to an increased rating for his 
service-connected left knee disability.   As there remain no 
allegations of errors of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the issue on appeal.

B.  Right Ear Hearing Loss

Historically, the Veteran filed a claim for entitlement to 
service connection for hearing loss in April 1991.  By a May 
1991 rating decision, the RO granted service connection for 
right ear hearing loss and assigned a noncompensable 
disability rating, effective from April 1991.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3. The Veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the regulatory rating 
schedule establishes eleven auditory acuity levels, 
designated from Level I for slightly impaired hearing acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Part 4, Diagnostic Code 6100.  "(D)isability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where, as here, when only one ear is service connected, a 
Level I will be assigned to the nonservice-connected ear.  
38 C.F.R. § 4.85(f).  A 10 percent evaluation for hearing 
loss is assigned when the hearing acuity is a Level I in the 
better (non service-connected) ear and at least a Level X in 
the poorer (service-connected) ear.  38 C.F.R. §§  4.85, 
4.87, Tables VI and VII.

The Veteran essentially contends that the hearing acuity in 
his right ear is more severe than the current noncompensable 
evaluation indicates.  The Veteran is competent to describe 
his hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the Veteran's description of his service-
connected disability must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.

The report of a June 2004 VA audiological examination 
reflects pure tone thresholds of 30, 50, 55, and 55 decibels 
in the Veteran's right ear at 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these thresholds was 48 
decibels.  Additionally, the Veteran had speech 
discrimination scores of 92 percent correct in the right ear.  
Applying 38 C.F.R. § 4.85, Table VI to these results, the 
Veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85 Table 
VII results in a noncompensable disability rating for the 
Veteran's service-connected right ear hearing loss.  

Additionally, a November 2005 VA audiological examination 
revealed pure tone thresholds of 35, 50, 55, and 60 decibels 
in the Veteran's right ear at 1000, 2000, 3000, and 4000 
hertz respectively.  The average of these thresholds was 50 
decibels.  Additionally, the Veteran had speech 
discrimination scores of 88 percent correct in the right ear.  
Applying 38 C.F.R. § 4.85, Table VI to these results, the 
Veteran has a numeric designation of II for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85 Table 
VII results in a noncompensable disability rating for the 
Veteran's service-connected right ear hearing loss.  

Most recently, the Veteran underwent a VA audiological 
examination in May 2007.  This examination revealed pure tone 
thresholds of 10, 50, 60, and 50 decibels in the Veteran's 
right ear at 1000, 2000, 3000, and 4000 hertz respectively.  
The average of these thresholds was 42 decibels.  
Additionally, the Veteran had speech discrimination scores of 
100 percent correct in the right ear.  Applying 38 C.F.R. 
§ 4.85, Table VI to these results, the Veteran has a numeric 
designation of I for his right ear and I for his left ear.  
Application of 38 C.F.R. § 4.85 Table VII results in a 
noncompensable disability rating still for the Veteran's 
service-connected right ear hearing loss.  

Applying the rating criteria to the facts of the Veteran's 
hearing loss, the Board must conclude that the currently-
assigned noncompensable disability rating is appropriate for 
the entire appeal period.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  There is no indication, and the Veteran 
does not assert, that the test results were inaccurate, or 
that his hearing has worsened since his last examination.  
Thus, the preponderance of the evidence is against the award 
of a higher disability rating.
Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted as the Veteran's service-connected 
left ear hearing loss has not resulted in marked interference 
with employment and has not required frequent periods of 
hospitalization.

III.  Earlier Effective Date

Generally, the effective date of an award of compensation 
based on a claim for increase, including assignments of TDIU, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400(o)(1) (2008).  An exception to 
this rule is that the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2008).

Thus, to determine an appropriate effective date for an 
increased rating, the Board must determine when a claim for 
an increased rating was received and, if possible, when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2008).  
Additionally, 38 C.F.R. § 3.155(a) provides that any 
communication or action from a claimant, indicating an intent 
to apply for one or more benefits under the laws administered 
by the VA, may be considered an informal claim.  Such 
informal claims must identify the benefit sought.

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  
38 C.F.R. § 3.155(a).  When considering "informal claims" 
based on medical records, the "date of claim" will be the 
date of treatment for VA or uniformed services report of 
examination, hospitalization, or treatment and the date of 
receipt for evidence from a private physician, layman, state, 
or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).

The Veteran claims that an effective date prior to November 
1, 2005 is warranted for the assignment of a 20 percent 
disability rating for service-connected residuals of a left 
knee injury with traumatic arthrosis and loose body, status 
post surgery, with limitation of flexion.

The Veteran's service-connected left knee disability is 
rated, in pertinent part, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5260.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2008).  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis is rated based on limitation of 
motion of the affected joint.

Diagnostic Code 5260 concerns limitation of flexion of the 
leg.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that November 
1, 2005 is the correct date for the assignment of a 20 
percent evaluation for limitation of flexion of the Veteran's 
left leg.

The record reflects that in a statement, which was received 
by the RO on December 17, 2003, the Veteran raised the issue 
of his left knee.  As service connection for a "left knee 
injury" was already in effect (service connection for the 
condition was granted in a June 1992 RO decision), the RO 
construed the December 2003 statement as an informal claim 
for an increased rating.  

The claims folder contains no statements prior to December 
17, 2003 that could be reasonably construed as a formal or 
informal claim for an increased rating for service-connected 
left knee disability.  In this regard, it is noted that the 
Board previously denied an increased evaluation for the 
service-connected disability on appeal in August 2000, and 
the Veteran did not file a timely appeal as to that 
determination.  Thus, there is no basis for granting an 
earlier effective date based on the receipt of a formal or 
informal claim prior to December 17, 2003. 

However, as noted, the effective date of an award of an 
increased disability rating will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2008).

Here, although the Veteran filed his increased rating claim 
in December 2003, the evidence does not demonstrate 
limitation of flexion supportive of a 20 percent rating until 
November 1, 2005.  

Specifically, the report of a May 2004 VA examination shows 
the Veteran had left knee flexion to 120 degrees, well over 
the 30 degree limit required for a 20 percent rating under 
Diagnostice Code 5260.  It is noted that records between 
December 2002 (one year prior to the receipt of his December 
2003 claim) and the May 2004 VA examination are essentially 
devoid of range of motion findings.  

The report of a November 1, 2005 VA examination reflects 
tenderness and guarding in the left knee.  The Veteran could 
not tolerate range of motion testing due to pain.  Based on 
these findings, the RO, resolving all reasonable doubt in 
favor of the Veteran, determined that an increased 20 percent 
evaluation for limitation of flexion of the leg was 
warranted.  The Board notes, however, that even as recently 
as a May 2007 VA examination, the Veteran demonstrated 
flexion beyond the 30 degrees required for a 20 percent 
rating under Diagnostic Code 5260, albeit with pain.   

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an effective date prior to 
November 1, 2005, for the assignment of a 20 percent 
disability rating for service-connected residuals of a left 
knee injury with traumatic arthrosis and loose body, status 
post surgery, with limitation of flexion.

In reaching this determination, the Board notes that since 
the evidence prior to November 1, 2005 fails to reflect 
dislocated semilunar cartilage (Diagnostic Code 5258), 
extension limited to 15 degrees (Diagnostic Code 5261), or 
impairment of the tibia and fibula (Diagnostic Code 5262), a 
20 percent rating under these diagnostic codes prior to 
November 1, 2005 is not warranted.  

Nor is a 20 percent rating under Diagnostic Code 5257 
(pertaining to other knee impairment manifested by recurrent 
subluxation or lateral instability) warranted prior to 
November 1, 2005.  Diagnostic Code 5257 provides for a 
20 percent rating where there is moderate subluxation or 
instability.  The Board notes that the term "moderate" in 
the criteria for a 20 percent rating under this diagnostic 
code is not defined in the rating schedule; rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decision are "equitable and 
just."  38 C.F.R. § 4.6 (2008).

Here, the evidence prior to November 1, 2005 reflects no 
subluxation.  Further, although instability of the left knee 
was noted at the Veteran's May 2004 VA examination, that 
examination also showed that he ambulated with a steady gate, 
required no ambulatory aids, could rise on his heels and 
toes, could tandem walk, and could squat with minimal 
difficulty.  A September 2004 private physician's report 
reflects similar findings, although it does indicate that the 
Veteran wore a soft knee brace.  In short, the evidence prior 
to November 1, 2005 does not show a moderate level of left 
knee instability warranting a 20 percent rating under 
Diagnostic Code 5257.

IV.  Service Connection

A.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

C.  Depression

The Veteran contends that he developed depression as a result 
of his service-connected disabilities, specifically, his 
lumbar spine and left knee disabilities.

Initially, the Board notes that the service treatment records 
are negative for complaints or findings of depression.

A May 2004 report of VA primary care treatment shows the 
Veteran reported feeling depressed and wanted to be seen by 
the mental health clinic.  The impression rendered at that 
time was depression.

Subsequent VA treatment records reflect treatment for an 
adjustment disorder with anxiety and depression.  A September 
2005 individual therapy report shows the Veteran complained 
of being somewhat depressed, associated with his 
unemployment, living in a crowded household, and a recent 
still birth in the family.  Neither this report, nor any 
other medical evidence of record, even vaguely suggests an 
association between the Veteran's depression and his service-
connected disabilities, however.  

That the Veteran currently has depression is not in dispute.  
Rather, the question to be resolved is whether this 
disability can be related to his periods of service, or to 
his service-connected disabilities.

Here, the service treatment records are absent for complaints 
or findings of depression.  Although post-service treatment 
records reflect a diagnosis of depression 14 years after 
separation from service, none of these records indicate a 
link between this condition and the Veteran's military 
service, or his service-connected conditions.  

Although the Veteran stated, at the March 2009 Travel Board 
hearing, that his VA doctors told him his depression is 
related to his service-connected medical problems (see 
hearing transcript, p. 6), VA treatment records developed 
during the course of this appeal reflect no such statement by 
any VA physician. 

In view of the absence of depression in service, or for years 
after service, and the absence of a specific medical opinion 
suggesting a link between the Veteran's active military 
service, or his service-connected medical conditions, and 
this condition, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for depression.  Service connection is not 
warranted, and the appeal is denied.

D.  Glaucoma 

The Veteran contends that his currently-shown glaucoma is the 
result of active military service.  Specifically, the Veteran 
contends that an eye injury in service caused his glaucoma.

The service treatment records are absent for complaints or 
findings of any eye condition, including glaucoma.  

The report of an August 1996 private glaucoma evaluation 
reflects a finding of glaucoma in the right eye.  This report 
also shows that the Veteran denied a history of any trauma to 
his eye.  

Although the Veteran currently has right eye glaucoma, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for this condition.  The 
service treatment records are absent for complaints or 
findings of glaucoma.  Although, at his Travel Board hearing, 
the Veteran asserted that he injured his eye in December 1986 
as a result of a grenade accident, the service treatment 
records do not reflect this incident or any such residuals.  
Further, the Veteran denied any eye trauma at his 1996 
private glaucoma evaluation.  These inconsistencies undermine 
the credibility of the Veteran's assertion that his glaucoma 
is the result of military service.  Moreover, while post-
service medical records reflect a finding of right eye 
glaucoma years after separation from service, none of these 
records indicate a link between the Veteran's active military 
duty and this condition.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for glaucoma.  Service connection is not 
warranted, and the appeal is denied.

ORDER

The appeal claiming entitlement to an increased rating for 
service-connected left knee disability is dismissed.

A compensable rating for service-connected right ear hearing 
loss is denied.

An effective date earlier than November 1, 2005 for the 
assignment of a 20 percent disability rating for service-
connected left knee disability is denied.

Service connection for depression is denied.

Service connection for glaucoma of the right eye is denied.


REMAND

The Veteran contends that his currently-shown hypertension is 
the result of his service-connected left knee and lumbar 
spine disabilities.  

VA treatment records dated in November and December 2005 
reflect that the Veteran's blood pressure was being 
monitored, and a diagnosis of hypertension.  There is no 
indication of a link between the Veteran's service-connected 
disabilities and this condition.

However, the service treatment records reflect that the 
Veteran had elevated blood pressure at various times 
throughout service.  For example, the following blood 
pressure readings were shown in January 1990, May 1990, and 
November 1990: 120/90, 136/90, and 120/90.  Additionally, an 
April 1987 dental treatment questionnaire notes September 
1986 and September 1990 blood pressure readings of 120/80 and 
118/78 under a section titled "unusual medical problems."  

In view of the foregoing, the Board finds that the Veteran 
should be accorded a VA examination in order to determine the 
onset of his current hypertension.

With respect to the Veteran's service-connected lumbar spine 
disability, the Board notes that, in his August 2008 
Substantive Appeal, the Veteran stated that this condition 
had worsened.  Although the Veteran underwent a general VA 
examination in May 2007, which briefly addressed his service-
connected lumbar spine disability, his last VA examination 
specifically for purposes of evaluating the spine was in May 
2004.  As such, the Board finds that the Veteran should be 
accorded an opportunity to undergo a VA examination in order 
to determine the current severity of his service-connected 
lumbar spine disability.  

Additionally, at the March 2009 Travel Board hearing, the 
Veteran reported ongoing back treatment at the VA Medical 
Center (VAMC) in Tuskeegee, Alabama.  As the most recent VA 
treatment records contained in the claims file are from July 
2007, updated records should be obtained.

Since the development being requested may reveal entitlement 
to a TDIU and/or a 40 percent rating for service-connected 
lumbar spine disability prior to November 1, 2005, the claims 
for entitlement to an effective date earlier than November 1, 
2005 for the assignment of a 40 percent disability rating for 
service-connected lumbar spine disability and the assignment 
of a TDIU must be deferred and reconsidered on remand.

Accordingly, the case is REMANDED for the following action:

1.	Records of treatment for the Veteran's 
back disability at the Tuskeegee VAMC 
since July 2007 should be associated 
with the claims file.  

2.	The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current nature, extent and severity 
of his service-connected back 
disability.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including range of 
motion studies, and neurological 
evaluation, should be performed.  The 
examiner should set forth a complete 
rationale for all conclusions in a 
legible report.

3.	The Veteran's claims file should be 
reviewed by an individual with the 
appropriate expertise in determining 
the onset of hypertension.  The 
reviewer should opine as to whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability) that 
the Veteran's current hypertension had 
its onset during service or developed 
within one year of his discharge from 
service.  In rendering the requested 
opinion, the reviewer is specifically 
directed to consider and address the 
apparently elevated blood pressure 
readings in service.  The examiner 
should also comment as to whether it is 
at least as likely as not that the 
Veteran's hypertension was caused or 
aggravated by his service-connected 
left knee and lumbar spine 
disabilities.  Any opinion should be 
supported by a complete rationale.

If the requested opinions cannot be 
made without a physical examination of 
the Veteran, the RO should schedule 
such examination.
4.	When the development requested has been 
completed, the claims should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case, and provided 
with an appropriate time for response.  
The case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


